Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 17, 2013 to the Credit Agreement referred to below is among PIKE
CORPORATION, a North Carolina corporation (the “Borrower”), the GUARANTORS from
time to time parties to the Credit Agreement referred to below (the
“Guarantors”), the LENDERS from time to time parties to the Credit Agreement
referred to below (the “Lenders”), and REGIONS BANK, in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”).

WITNESSETH

WHEREAS, a $275,000,000 revolving credit facility has been established in favor
of the Borrower pursuant to that certain Credit Agreement dated as of August 24,
2011 (as amended by that certain First Amendment to Credit Agreement and Limited
Consent dated as of November 4, 2013, and as further amended, modified and
supplemented from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors, the Lenders and the Administrative Agent;

WHEREAS, the parties hereto desire to amend the Credit Agreement as the parties
hereunder deem appropriate upon the terms and conditions hereinafter set forth;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2. Amendments to the Credit Agreement.

(a) The fourth line of Section 3.2(b) of the Credit Agreement is hereby amended
by deleting the words “regarding capital requirements” and inserting in lieu
thereof the words “regarding capital or liquidity requirements”.

(b) Section 8.12 of the Credit Agreement is hereby amended by deleting such
section in its entirety and inserting the following in lieu thereof:

Section 8.12 Leverage Ratio. As of the end of each fiscal quarter, the Leverage
Ratio at the end of the Test Period then ending will be not greater than that
shown below:

 

Fiscal Quarters Ending

   Leverage
Ratio  

Amendment Closing Date through June 29, 2014

     4.00:1.00   

June 30, 2014 through September 29, 2014

     3.75:1.00   

September 30, 2014 and thereafter

     3.50:1.00   

3. Conditions Precedent. This Amendment shall be effective upon satisfaction of
each of the following conditions precedent:

(a) receipt by the Administrative Agent of this Amendment executed by the
Administrative Agent, the Borrower, the Guarantors and the Required Lenders;

 

1



--------------------------------------------------------------------------------

(b) payment of all fees and expenses related to this Amendment, including the
reasonable fees and expenses of counsel for the Administrative Agent; and

(c) all representations and warranties in Section 4 of this Amendment are true
and correct in all material respects.

4. Representations and Warranties; No Default.

(a) Each Credit Party represents and warrants that (i) the representations and
warranties set forth in the Credit Documents are true and correct in all
material respects on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects on and as of such earlier date, and (ii) no Default or Event of Default
exists immediately before or immediately after giving effect to this Amendment.

(b) The Borrower represents and warrants that (i) it has the right and power,
and has taken all necessary action, to authorize the execution and delivery of
this Amendment and to perform its obligations under this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, and (ii) this Amendment has been duly executed and delivered
by its duly authorized officer and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of it enforceable against it in accordance with the terms of the
respective documents, except as (A) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally, and
(B) the availability of equitable remedies may be limited by equitable
principles of general applicability.

5. Reaffirmation of Obligations. Each Credit Party (a) acknowledges and consents
to this Amendment, (b) affirms all of its obligations under the Credit
Documents, and (c) agrees that this Amendment does not reduce nor discharge its
obligations under the Credit Documents.

6. Reaffirmation of Security Interests. Each Credit Party (a) affirms that the
Liens granted in or pursuant to the Credit Documents are valid and subsisting,
and (b) agrees that this Amendment shall not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Credit
Documents.

7. Effect. Except as expressly herein amended, the terms and conditions of the
Credit Agreement and the other Credit Documents remain unchanged and in full
force and effect. This Amendment is not intended to effect, nor shall it be
construed as, a novation of the Credit Agreement or any other Credit Document.
The Credit Agreement and this Amendment shall be construed together as a single
agreement. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Credit Documents, nor constitute a
waiver of any provision of any of the Credit Documents.

8. Benefits. This Amendment shall be binding upon and shall inure to the benefit
of the parties hereto and their respective successors and assigns.

9. Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile, electronic mail or other electronic
imaging means shall be effective as an original.

 

2



--------------------------------------------------------------------------------

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of North Carolina.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered under seal as of the date first
above written.

 

BORROWER:

PIKE CORPORATION,

a North Carolina corporation

By:         /s/ Anthony K. Slater   (SEAL)

Name:     Anthony K. Slater   Title:     EVP and Chief Financial Officer  

GUARANTORS:

PIKE ENTERPRISES, INC.,

a North Carolina corporation

By:         /s/ Anthony K. Slater   (SEAL)

Name:     Anthony K. Slater   Title:     EVP and Chief Financial Officer  

PIKE ELECTRIC, LLC,

a North Carolina limited liability company

By:         /s/ James T. Benfield   (SEAL)

Name:     James T. Benfield   Title:     President  

PIKE ENERGY SOLUTIONS, LLC,

a North Carolina limited liability company

By:         /s/ John S. Thompson   (SEAL)

Name:     John S. Thompson   Title:     President  

PIKE ENERGY SOLUTIONS, INC.,

a California corporation

By:         /s/ John S. Thompson   (SEAL)

Name:     John S. Thompson   Title:     President  

KLONDYKE CONSTRUCTION LLC,

an Arizona limited liability company

By:         /s/ Steven M. McClain   (SEAL)

Name:     Steven M. McClain   Title:     President  

 

Signature Page to First Amendment

Page 1 of 4



--------------------------------------------------------------------------------

ELEMENTAL ENERGY, INC.,

an Arizona corporation

 

By:

 

       /s/ Steven M. McClain

  (SEAL)

Name:

    Steven M. McClain  

Title:

    President  

 

PIKE TANZANIA, LLC,

a North Carolina limited liability company

 

By:

 

       /s/ Anthony K. Slater

  (SEAL)

Name:

    Anthony K. Slater  

Title:

    Vice President  

 

PINE VALLEY POWER, INC.,

a Utah corporation

 

By:

 

       /s/ Michael B. Horan

  (SEAL)

Name:

    Michael B. Horan  

Title:

    President  

 

PIKE EQUIPMENT AND SUPPLY COMPANY, LLC,

a North Carolina limited liability company

 

By:

 

       /s/ J. Clifford Edwards

  (SEAL)

Name:

    J. Clifford Edwards  

Title:

    President  

 

SYNERGETIC DESIGN HOLDINGS, INC.,

a Delaware corporation

 

By:

 

       /s/ Anthony K. Slater

  (SEAL)

Name:

    Anthony K. Slater  

Title:

    Executive Vice President  

 

UC SYNERGETIC, INC.,

a South Carolina corporation

 

By:

 

       /s/ John S. Thompson

  (SEAL)

Name:

    John S. Thompson  

Title:

    President  

 

Signature Page to Second Amendment

Page 2 of 4



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: REGIONS BANK, in its capacity as the Administrative Agent
and the Collateral Agent By:         /s/ Paul Stephen Phillippi

Name:     Paul Stephen Phillippi Title:     Senior Vice President

LENDERS: REGIONS BANK, in its capacity as a Lender By:         /s/ Paul Stephen
Phillippi

Name:     Paul Stephen Phillippi Title:     Senior Vice President

FIRST TENNESSEE BANK, N.A. By:         /s/ Alex K. Turner

Name:     Alex K. Turner Title:     SVP

SUNTRUST BANK By:         /s/ Robert S. Cashion

Name:     Robert S. Cashion Title:     Director

COMPASS BANK By:         /s/ W. Brad Davis

Name:     W. Brad Davis Title:     SVP

WELLS FARGO BANK, NATIONAL ASSOCIATION By:         /s/ R. Alan Proctor

Name:     R. Alan Proctor Title:     SVP

 

Signature Page to Second Amendment

Page 3 of 4



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION

By:

        /s/ Alan Stephens

Name:

    Alan Stephens

Title:

    Senior Vice President

 

JPMORGAN CHASE BANK, N.A.

By:

        /s/ Antje B. Focke

Name:

    Antje B. Focke

Title:

    Senior Underwriter

 

BRANCH BANKING AND TRUST COMPANY

By:

        /s/ E.F. Hawke

Name:

    E.F. Hawke

Title:

    Senior Vice President

 

PNC BANK, NA

By:

        /s/ Matthew M. Springman

Name:

    Matthew M. Springman

Title:

    Executive Vice President

 

ATLANTIC CAPITAL BANK

By:

        /s/ J. Christopher Deisley

Name:

    J. Christopher Deisley

Title:

    Senior Vice President

 

Signature Page to Second Amendment

Page 4 of 4